     Case 1:20-cr-00158-DAD-BAM Document 16 Filed 12/28/20 Page 1 of 1


1

2

3

4
5

6                              IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8     UNITED STATES OF AMERICA,                    )     Case №: 1:20-CR-00158-1-DAD
                                                   )
9                     Plaintiff,                   )                    OR D ER
                                                   )              APPOINTING COUNSEL
10            vs.                                  )
                                                   )
11    SAMMY GARCIA,                                )
                                                   )
12                    Defendant.                   )
                                                   )
13
              The above named Defendant has, under oath, sworn or affirmed as to his financial
14

15   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16   obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
17   justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
              IT IS HEREBY ORDERED that Melissa B. Baloian be appointed to represent the above
19
     defendant in this case effective nunc pro tunc to December 16, 2020.
20
              This appointment shall remain in effect until further order of this court.
21

22

23   IT IS SO ORDERED.

24   Dated:     December 28, 2020                                   /s/   Sheila K. Oberto            .
25                                                       UNITED STATES MAGISTRATE JUDGE

26

27

28

                                                       -1-
